Exhibit 10.3

GENTIVA HEALTH SERVICES, INC.

STOCK & DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(As Amended and Restated as of December 31, 2007

To Comply With Code Section 409A)

SECTION 1. INTRODUCTION.

The Gentiva Health Services, Inc. Stock & Deferred Compensation Plan for
Non-Employee Directors (the “Plan”) provides for the deferral of a portion of
the annual retainer fees payable to non-employee directors of Gentiva Health
Services, Inc. into Units which are deemed invested in Shares. The Plan is
intended to encourage qualified individuals to accept nominations as directors
of Gentiva Health Services, Inc. and to strengthen the mutuality of interest
between the non-employee directors and Gentiva Health Services, Inc.’s other
shareholders.

SECTION 2. DEFINITIONS.

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

  (a) “Annual Shareholders Meeting” means the annual general meeting of the
Company’s shareholders.

 

  (b) “Board” means the Board of Directors of the Company.

 

  (c) “Calculation Date” means the date as of which the number of Units to be
credited to an Account is to be calculated. Generally, the Calculation Dates
shall be March 1, June 1, September 1 and December 1; PROVIDED, HOWEVER, that if
a person shall become a Director other than at an Annual Shareholders Meeting,
the first Calculation Date applicable to such Director shall be the Director’s
first day of service.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.

 

  (e) “Company” means Gentiva Health Services, Inc., a corporation organized
under the laws of Delaware, or any successor corporation.

 

  (f) “Director” means a member of the Board who is not employed by the Company
or any of its subsidiaries.

 

  (g) “Plan” means this Stock & Deferred Compensation Plan for Non-Employee
Directors.



--------------------------------------------------------------------------------

  (h) “Plan Benefits” means the benefits described in Section 6 hereof.

 

  (i) “Plan Year” means a period of approximately twelve months beginning on the
date of the Annual Shareholders Meeting for a year and ending on the day
immediately preceding the Annual Shareholders Meeting in the following year.

 

  (j) “Separation from Service” means a good-faith and complete termination of
the contractual relationship under which services are performed for the Company
and all of its subsidiaries. Whether a Separation from Service has occurred will
be determined in accordance with the guidance issued under Code section 409A.

 

  (k) “Shares” means Common Stock, $0.10 par value per share, of the Company.

 

  (l) “Specified Employee” means a Director who, as of the date of the
Director’s Separation from Service, is a specified employee of the Company and
its affiliates as determined under the Specified Employee Determination Policy
established by the Company and maintained in accordance with the guidance issued
under Code section 409A.

 

  (m) “Unit” means a contractual right, denominated in Shares, to receive Shares
of the Company, as described in this Plan.

SECTION 3. ADMINISTRATION.

The Plan shall be administered by the Board. The Board shall have full authority
to construe and interpret the Plan, and any action of the Board with respect to
the Plan shall be final, conclusive, and binding on all persons. Subject to
adjustment as provided in Section 7(g) hereof, the total number of Shares
reserved for issuance under the Plan shall be 300,000.

SECTION 4. ANNUAL RETAINER DEFERRED INTO UNITS.

(a) GENERAL. The portion of each Director’s annual retainer fee to be deferred
into Units for a Plan Year shall be $55,000.

(b) CALCULATING THE NUMBER OF UNITS. The number of Units to be deferred and
credited to a Director’s Account as of any Calculation Date shall be $13,750 (or
in the case of a person who becomes a Director other than at an Annual
Shareholders Meeting, a pro-rated amount based on the number of days in the
calculation period the person will be a Director) divided by the average closing
price of Shares on the principal stock exchange or stock market on which the
Shares may be listed or admitted to trading for the ten trading days immediately
preceding the Calculation Date, and the resulting quotient shall be rounded to
the nearest whole Unit.

SECTION 5. UNIT ACCOUNTS.

The Company shall maintain a Unit account (an “Account”) for each Director.
Units will be credited to each such Account as follows:

(a) CREDITING OF UNITS. Units shall be credited as of the Calculation Date.



--------------------------------------------------------------------------------

(b) DIVIDEND EQUIVALENTS. If any dividends are payable on Shares, dividend
equivalents, equal to the dividend that would have been payable on the Units
credited to a Director’s Account as if such Units had constituted Shares, shall
be paid to the Director in cash at the same time the corresponding dividends are
paid on Shares.

SECTION 6. PLAN BENEFITS.

(a) FORM. The Plan Benefit of a Director shall consist of Shares equal in number
to the Units in the Director’s Account. Any fractional Unit shall be paid in
cash.

(b) DISTRIBUTION.

(i) The Plan Benefit of a Director shall be distributed: (A) in a single lump
sum as soon as administratively practicable following the Director’s Separation
from Service, but in no event more than ninety (90) days following such
Separation from Service, (B) in a single lump sum on a specific date up to one
year after the Director’s Separation from Service as designated by the Director
(e.g., six months following Separation from Service), or (C) with respect to
Units credited prior to January 1, 2004 only, in annual installments, as
designated by the Director up to a maximum of three (3), commencing as soon as
administratively practicable following the Director’s Separation from Service,
but in no event more than 90 days following the Director’s Separation from
Service.

(ii) Each Director may elect the time of distribution in accordance with
subsection (i), and such election must be made in the form designated by the
Company from time to time and must be made within thirty (30) days after the
Director first becomes eligible to participate in the Plan; provided the
Director was not previously eligible to participate in any nonqualified deferred
compensation account balance plan maintained by the Company or any of its
subsidiaries. If a Director was previously eligible to participate in any such
account balance plan or in the absence of a timely distribution election by a
Director hereunder, the Director shall be deemed to have elected to have his or
her Plan Benefit distributed in a single lump sum at the time of his or her
Separation from Service. Except as otherwise provided this Section 6(b)(ii) or
in Section 6(b)(iv), a Director’s election, whether actual or deemed, shall be
irrevocable once filed with the Company or, if earlier, upon the expiration of
the thirty (30)-day period; PROVIDED, HOWEVER, that: (A) with respect to Units
credited before January 1, 2005, a Director may file a new election as to the
time of distribution if such election is filed at least one year in advance of
the Director’s Separation from Service; and (B) with respect to Units credited
after December 31, 2004, a Director may file a new election as to the time and
form of distribution in accordance with procedures to be prescribed by the
Company from time to time only if the following conditions are satisfied:
(I) the new election is not effective until the one (1)-year anniversary of the
election, (II) the new distribution is deferred for a period of not less than
five (5) years from the date the distribution would otherwise have commenced,
and (III) the new election is made at least twelve (12) months before the date
the distribution was previously scheduled to commence. For purposes of Code
section 409A(a)(4)(C), any installment payments shall be treated as a single
payment.



--------------------------------------------------------------------------------

(iii) In the case of the death of a Director, the Director’s Plan Benefit shall
be distributed after the Director’s death to the Director’s beneficiary or
beneficiaries, as specified by the Director on a form furnished by and filed
with the Secretary of the Company. If no beneficiary has been designated by the
Director or if no beneficiary survives the Director, the undistributed balance
of his or her Plan Benefit shall be distributed to the Director’s surviving
spouse as beneficiary if such spouse is still living or, if not living, in equal
shares to the then living children of the Director as beneficiaries or, if none,
to the Director’s estate as beneficiary. The Director’s Plan Benefit shall be
distributed in accordance with this Section 6(b)(iii) in a single lump sum as
soon as administratively practicable following the Director’s death, but in no
event more than ninety (90) days following the date of the Director’s death.

(iv) Notwithstanding Section 6(b)(ii), with respect to the portion of the Plan
that includes only Units credited after December 31, 2004, the Company may
provide the Directors with an opportunity to make new distribution elections
during a designated period ending on or before December 31, 2007 and in
accordance with procedures to be prescribed by the Company; provided that, to
the extent a new distribution election under this Plan would result in either:
(A) a deferral to a later calendar year of an amount that would otherwise have
been payable in 2007, or (B) an acceleration into 2007 of an amount that would
otherwise have been payable in a later calendar year, the distribution election
in effect under the Plan immediately prior to the new distribution election
shall apply to any such amounts.

(v) Notwithstanding anything herein to the contrary, any payments to a Specified
Employee on account of his or her Separation from Service may not commence any
earlier than 6 months from the date of the Separation from Service.

SECTION 7. GENERAL.

(a) NONTRANSFERABILITY. Except as provided in Section 6(b)(iii), no payment of
any Plan Benefit of a Director shall be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily or involuntarily or by operation of law. Any act in
violation of this subsection shall be void.

(b) COMPLIANCE WITH LEGAL AND TRADING REQUIREMENTS. The Plan shall be subject to
all applicable laws, rules and regulations, including, but not limited to,
federal and state laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required. No provision of the Plan
shall be interpreted or construed to obligate the Company to register any Shares
under federal or state securities laws. The transfer by a Director of Shares
distributed pursuant to the Plan will be subject to such restrictions as the
Company deems necessary or desirable in connection with federal or state
securities laws, and Share certificates will bear a legend setting forth any
such restriction. With respect to the portion of the Plan which includes only
Units credited before January 1, 2005, such portion of the Plan is intended to
be excepted from Code section 409A and the terms of the Plan shall be
interpreted



--------------------------------------------------------------------------------

consistent therewith. With respect to the portion of the Plan which includes
only Units credited after December 31, 2004, such portion of the Plan is
intended to comply with the requirements imposed by Code section 409A (and the
applicable guidance issued thereunder) and the terms of the Plan shall be
interpreted consistent therewith.

(c) TAXES. The Company is authorized to withhold from any payment made under
this Plan any amounts of withholding and other taxes due in connection
therewith, and to take such other action as the Company may deem advisable to
enable the Company and a Director to satisfy obligations for the payment of any
withholding taxes and other tax obligations relating thereto.

(d) AMENDMENT.

(i) Except as otherwise provided in this Section 7(d), the Board may amend,
alter, suspend, discontinue, or terminate the Plan (including, without
limitation, amending the dollar amount set forth in Section 4(a) hereof) without
the consent of shareholders of the Company or individual Directors; PROVIDED,
HOWEVER, that, without the consent of an affected Director, no amendment,
alteration, suspension, discontinuation, or termination of the Plan may
materially impair the rights or, in any other manner, materially and adversely
affect the rights of such Director hereunder.

(ii) With respect to the portion of the Plan that includes only Units credited
before January 1, 2005, such portion is intended to be excepted from the
requirements of Code section 409A, which would require that such portion not be
materially modified on or after October 3, 2004. The Board may amend such
portion of the Plan in accordance with Section 7(d)(i); provided that the Board
may not amend such portion to cause a material modification for purposes of Code
section 409A, except to the extent the Board expressly provides that the
amendment is intended to cause a material modification.

(iii) If the Plan is terminated, the Directors’ Plan Benefits shall be
distributed in a single lump sum, to the extent permitted in accordance with the
guidance issued under Code section 409A, as soon as practicable, but in no event
later than ninety (90) days following the termination of the Plan. If, following
the Plan’s termination, the Plan Benefits cannot be distributed in accordance
with the guidance issued under Code section 409A, the Plan Benefits shall be
retained and distributed to the Directors in accordance with Section 6 of the
Plan.

(e) UNFUNDED STATUS OF AWARDS. This Plan is intended to constitute an “unfunded”
plan of deferred compensation. With respect to any payments not yet made to a
Director, nothing contained in the Plan shall give any such Director any rights
that are greater than those of a general creditor of the Company; PROVIDED,
HOWEVER, that the Company may authorize the creation of trusts or make other
arrangements to meet the Company’s obligations under the Plan to deliver cash,
or other property pursuant to any award, which trusts or other arrangements
shall be consistent with the “unfunded” status of the Plan unless the Company
otherwise determines with the consent of each affected Director.



--------------------------------------------------------------------------------

(f) NONEXCLUSIVITY OF THE PLAN. The adoption of the Plan by the Board shall not
be construed as creating any limitations on the power of the Board to adopt such
other compensation arrangements as it may deem desirable, including, without
limitation, the granting of options on Shares and other awards otherwise than
under the Plan, and such arrangements may be either applicable generally or only
in specific cases.

(g) ADJUSTMENTS. In the event that subsequent to the Effective Date any dividend
in Shares, recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
such change, affects the Shares such that they are increased or decreased or
changed into or exchanged for a different number or kind of Shares, other
securities of the Company or of another corporation or other consideration, then
in order to maintain the proportionate interest of the Directors and preserve
the value of the Directors’ Units and to maintain the value of the Plan, there
shall automatically be substituted (i) for each Unit a new unit and (ii) for the
number of Shares set forth in Section 3 above a number of Shares or other
consideration, in the case of (i) and (ii) above, representing the number and
kind of Shares, other securities or other consideration into which each
outstanding Share shall be changed or for which each such Share shall be
exchanged. The substituted units shall be subject to the same terms and
conditions as the original Units.

(h) NO RIGHT TO REMAIN ON THE BOARD. Neither the Plan nor the crediting of Units
under the Plan shall be deemed to give any individual a right to remain a
director of the Company or create any obligation on the part of the Board to
nominate any Director for reelection by the shareholders of the Company.

(i) GOVERNING LAW. The validity, construction, and effect of the Plan shall be
determined in accordance with the laws of the State of New York, without giving
effect to principles of conflict of laws thereof,

(j) EFFECTIVE DATE. The Plan shall become effective, as amended and restated, on
December 31, 2007 (the “Effective Date”).

(k) TITLES AND HEADINGS. The titles and headings of the Sections in the Plan are
for convenience of reference only. In the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.